Green, J. (dissenting).
We must dissent. At the moment the police stopped the car in which defendant and a companion were riding, the police had only the most general description of the robbery suspects—they were two black men of medium height and weight. The description of the getaway car, however, was very specific—it was a green Pontiac. Since the car that the police stopped was a grey Buick and since, in my view, the police reasonably could not have ascertained the height and weight of the occupants while they were riding in an unlit car at night, the only basis for the stop was that *160defendant and his companion are black. Indeed, one of the arresting officers testified that prior to the stop defendant did nothing suspicious, violated no traffic regulation and did not take an unreasonable time to pull over the car. When asked by the prosecutor to describe the neighborhood in which the car was stopped, the officer replied "Well, it’s—it’s really an all white neighborhood and then to have colored people driving through at night, there’s not too many.”
A warrantless investigative stop of an automobile on a public roadway is a seizure violative of the 4th Amendment (People v Ingle, 36 NY2d 413, 418), unless it is based upon reasonable suspicion of criminal activity (People v Singleton, 41 NY2d 402, 405). Reasonable suspicion is present when an officer "observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity [is] afoot” (Terry v Ohio, 392 US 1, 30). The race of a suspect, by itself, cannot provide reasonable suspicion to justify a stop and seizure by the police of that presumably innocent person (see generally, Johnson, Race and the Decision to Detain a Suspect, 93 Yale LJ 214 [1983]; see also, People v George T, 39 NY2d 1028, revg 48 AD2d 779; People v La Borde, 66 AD2d 803, 804; People v Bower, 24 Cal 3d 638, 597 P2d 115; Commonwealth v Bodden, 11 Mass App 964, 417 NE2d 468). This is so because a racial description does not create suspicion of a particular person but only eliminates from suspicion all persons of another race.
In our view, a fair reading of this record reveals that defendant was stopped solely because he is black. If, for example, the race of defendant and his companion was Caucasian, or Oriental, or Mexican, or Puerto Rican rather than black—and all other circumstances were identical they would not have been stopped (cf. Franklin v State, 374 So 2d 1151, 1153-1154, cert denied 388 So 2d 1113 [Fla]). The arresting officer’s testimony that he was suspicious because defendant was driving in an all white neighborhood is irrelevant. The infrequency of an event reveals nothing about its correlation with criminal activity (see, People v George T, supra; People v Figueroa, 58 AD2d 655, 656-657; see also, Kolender v Lawson, 461 US 352 [voiding for vagueness a California statute under which defendant, a law-abiding black citizen with a penchant for strolling through white neighborhoods, was detained or arrested 15 times in two years]).
People v Johnson (102 AD2d 616) is not to the contrary. There, the arresting officer knew that the modus operandi of a *161robbery suspect resembled that used in a similar robbery the night before and the officer testified that defendant, a black man, looked "startled” and "shocked” before defendant’s car was stopped. In Johnson, the defendant’s race was only one of several factors which assisted the police in narrowing the scope of their investigation, while in the instant case defendant’s race was the only articulable factor relied upon by the officers. In my view, the Johnson holding stretches to the outer limit of constitutionality and should be restricted to the unique facts there presented (see, People v Parent, 103 AD2d 617, 619). Indeed, as this court was careful to observe in Johnson "[a] person cannot be stopped by the police solely because he is black, no more than he can be stopped because he is Mexican-American or Puerto Rican. A person’s racial status is neither an unusual circumstance nor probative of propensity to commit crime, and it does not provide a basis to conclude that crime is afoot” (People v Johnson, supra, p 622).
Even if it is assumed that the initial stop of defendant’s vehicle was justified, his conviction must be reversed because the subsequent actions of the police in placing defendant in the patrol car and transporting him to the scene of the crime for a showup identification went beyond the permissible scope of a Terry stop (see, Terry v Ohio, supra; see also, Dix, Nonarrest Investigatory Detentions in Search and Seizure Law, 1985 Duke LJ 849, 900). Until today, the courts in this State have held that such police action must be supported by probable cause (People v Battaglia, 56 NY2d 558, revg on dissent 82 AD2d 389; People v Henley, 53 NY2d 403). We are at a loss to understand why the majority today is seeking to extend beyond their holdings certain cases recently decided by the Supreme Court in order to condone a seizure based on mere suspicion which exceeds in the level of its intrusiveness a similar seizure held impermissible, in the absence of probable cause, by the New York Court of Appeals (see, People v Battaglia, supra). The majority characterizes the invasion of defendant’s constitutional rights in this case as a "limited intrusion”, and then purports to find this "limited intrusion” permissible under recent decisions by the United States Supreme Court. There are two major defects in this reasoning.
Firstly, the Federal Constitution as interpreted by the Supreme Court is not the sole source of the fundamental rights of our citizenry. "State constitutions, too, are a font of individual liberties, their protections often extending beyond those required by the Supreme Court’s interpretation of federal law. *162The legal revolution which has brought federal law to the fore must not be allowed to inhibit the independent protective force of state law—for without it, the full realization of our liberties cannot be guaranteed” (Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv L Rev 489, 491 [1977]). Our State Constitution has in the past been found to afford greater protection against unreasonable searches and seizures than does the Federal Constitution (see, People v Bigelow, 66 NY2d 417; People v Gokey, 60 NY2d 309, 312; People v Elwell, 50 NY2d 231, 235). The Court of Appeals has frequently found that the State Constitution affords additional protections above the bare minimum mandated by Federal law (see, e.g., Cooper v Morin, 49 NY2d 69, 79; People v Hobson, 39 NY2d 479; People v Settles, 46 NY2d 154; People v Singer, 44 NY2d 241, 253; People v Isaacson, 44 NY2d 511, 519-520). On our view, NY Constitution, article I, § 12 prevents the police, acting on mere suspicion, from taking a citizen off the streets, placing him in a police vehicle, and transporting him to the scene of a crime for the purposes of undergoing a showup identification, a procedure which itself has been frequently condemned by the courts (see, People v Adams, 53 NY2d 241, 248-249).
Secondly, none of the Supreme Court cases cited by the majority compels the conclusion that that court would countenance the action taken by the police in this case. In United States v Sharpe (470 US —, 105 S Ct 1568), the Supreme Court held that detention of a suspected drug trafficker by the side of the highway for 20 minutes was not unreasonable since the delay was caused by defendant’s own evasive actions. In Michigan v Summers (452 US 692), the Supreme Court held that a warrant to search for contraband implicitly carries with it the limited authority to detain the occupants of the premises while the search is conducted. The Summers court noted, however, that "[o]f prime importance in assessing the intrusion is the fact that the police had obtained a warrant to search respondent’s house for contraband. A neutral and detached magistrate had found probable cause to believe that the law was being violated in that house and had authorized a substantial invasion of the privacy of the persons who resided there. The detention of one of the residents while the premises were searched, although admittedly a significant restraint on his liberty, was surely less intrusive than the search itself’ (Michigan v Summers, supra, p 701). Similarly, the case of Florida v Royer (460 US 491) offers little, if any, support to *163the majority’s position. In Royer, the Supreme Court held that while detectives were justified in their initial stop of a suspected drug trafficker in an airport concourse, at some point after they asked him to accompany them to a room off the main concourse, and to open his luggage, "the detention to which he was then subjected was a more serious intrusion on his personal liberty than is allowable on mere suspicion of criminal activity” (Florida v Royer, supra, p 502). None of these cases give any indication that conveying a suspect in a patrol car to a showup identification is a permissible intrusion, absent probable cause (see, United States v BrignoniPonce, 422 US 873, 881-882).
Accordingly, the judgment must be reversed, on the law and facts, defendant’s motion to suppress should be granted, and a new trial granted.
Denman, J. P., and Schnepp, J., concur with Boomer, J.; Green, J., dissents and votes to reverse the judgment, on the law and facts, grant defendant’s motion to suppress and grant a new trial in a separate opinion in which O’Donnell, J., concurs.
Judgment affirmed.